ANDREWS, Acting Chief Judge.
This is an appeal by the plaintiff, Carl Gene Lindsey, from a final order granting defendant Inez L. Lindsey’s counterclaim for custody of the couple’s minor children and denying his petition for custody.
The sole issue raised on appeal is the authority of the trial court to grant comity insofar as it awards custody of the children to an interlocutory decree of divorce entered in the Superior Court of the State of California. Morris v. Kridel, Fla.App.1965, 179 So.2d 130.
*644An authenticated copy of the decree was attached to the answer of the defendant, Inez L. Lindsey. Fla.R.C.P. 1.130(b) 30 F.S.A. Even though the decree was not formally introduced into evidence, it was a part of the record and the court could take judicial notice thereof. Leatherman v. Alta Cliff Co., 1934, 114 Fla. 30S, 153 So. 845.
Accordingly, the decree of the trial court is affirmed.
CROSS, J., and WILLIAMS, 0. EDGAR, Jr., Associate Judge, concur.